     6:19-cv-00334-KEW Document 80 Filed in ED/OK on 09/29/20 Page 1 of 10



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF OKLAHOMA

DAVID “COWBOY” WILLIAMS,              )
                                      )
                  Plaintiff,          )
                                      )
v.                                    )   Case No. CIV-19-334-KEW
                                      )
FILTER EASY, INC., a North            )
Carolina Corporation; and             )
STEVEN TURNER, individually           )
and as agent of Filter                )
Easy, Inc.,                           )
                                      )
                  Defendants.         )

                             OPINION AND ORDER


       This matter comes before the Court on (1)          Defendant Filter

Easy, Inc.’s Motion to Sever Claims Pursuant to Rule 21 (Docket

Entry #7); (2) Defendant Filter Easy, Inc.’s Second Motion to Sever

Claims Pursuant to Rule 21 (Docket Entry #30); (3) Defendant Steven

Turner’s Motion to Sever Claims Pursuant to Rule 21 (Docket Entry

#32); and (4) Plaintiff’s Motion to Remand (Docket Entry #11).

Plaintiff commenced this action in the District Court in and for

Carter County, Oklahoma on December 11, 2018, naming Defendant

Filter Easy, Inc. (“Filter Easy”) and Defendant John Doe, an

employee working for Filter Easy, Inc. but, at that time, his

identity was unknown but he was referenced as “Steve(LNUK)”.                 The

Petition alleged that Plaintiff was a resident of the State of



                                      1
      6:19-cv-00334-KEW Document 80 Filed in ED/OK on 09/29/20 Page 2 of 10



Oklahoma, Filter Easy’s corporate offices and registered service

agent was located in the State of North Carolina but no allegation

of residency was set forth for Steve(LNUK).

        The action alleged that on July 25, 2018, Plaintiff worked

for    R&S     Delivery,    a   motor    freight         company       who   delivered    to

Defendant Filter Easy Inc.’s (“Filter Easy”) warehouse.                             On the

specified       date,    Plaintiff      was       picking   up     a    trailer    at    the

warehouse.       The unknown Defendant employee of Filter Easy, then

identified as “Steve(LNUK)”, was in the trailer placing an invoice

on a box.       He did not know how to affix the invoice and Plaintiff,

who was standing on the ground, offered to help.                       Plaintiff reached

into     the   trailer     with   both   arms       to    affix    the       invoice.     As

“Steve(LNUK)” was trying to exit the trailer, he lost his balance

and, grabbing the strap used to pull the roller door on the trailer

down, fell, slamming the door on and breaking both of Plaintiff’s

arms.

        It was alleged “Steve(LNUK)” was acting within the scope of

his employment with Filter Easy and was engaged in work assigned

to him by his employer.           The Petition concluded that “FilterEasy

is responsible for the injuries sustained by Cowboy Williams under

the theory of respondeat superior.”                   Plaintiff alleged that his

injuries       were   directly    and    proximately        caused       by    Defendants’



                                              2
   6:19-cv-00334-KEW Document 80 Filed in ED/OK on 09/29/20 Page 3 of 10



negligence and sought recovery of damages.

     On October 2, 2019, Defendants removed the action to this

Court.   Thereafter, Filter Easy filed its first Motion to Sever,

identifying its employee “Steve(LNUK)” for the first time as Steve

Turner (“Turner”).    Filter Easy confirms it is domiciled in North

Carolina but alleges that Plaintiff is a resident of Texas.

Although Filter Easy does not expressly state it in the Motion, it

is presumed that Turner is a resident of Oklahoma.            Filter Easy

alleges that Turner is a dispensable party because Plaintiff can

obtain complete relief from Filter Easy, as the liable party under

respondeat superior.       As a result, Filter Easy states that,

without Turner, complete diversity exists and the case should

remain in this Court.     Curiously, complete diversity would exist

under the facts alleged by Filter Easy even if Turner remained in

the action because all parties would reside or be domiciled in

different states.     Thus, this Motion provides no basis for the

relief it requests.

     Soon after the filing of Filter Easy’s Motion to Sever,

Plaintiff filed a Motion to Remand, contesting Filter Easy’s

contention that he was a resident of Texas and, instead, alleging

he resides in Oklahoma.      Since complete diversity does not exist

under the facts alleged by Plaintiff, remand would be appropriate.



                                    3
      6:19-cv-00334-KEW Document 80 Filed in ED/OK on 09/29/20 Page 4 of 10



        On December 26, 2019, Plaintiff filed an Amended Complaint,

identifying      Turner    as     the    employee      and   pursuing    him   both

individually and “as agent of Filter Easy, Inc.”                       The Amended

Complaint alleged that Filter Easy was domiciled in North Carolina

and     both   Plaintiff    and    Turner      were    residents   of    Oklahoma.

Plaintiff also expanded on the facts surrounding the incident that

allegedly      resulted    in   his     injury   in    the   Amended    Complaint.

Additionally,      Plaintiff      set    out   his    negligence   claim   against

Turner, individually.           He asserted Turner owed him a duty of

ordinary care and he breached that duty by acting outside of a

reasonably careful person.              Plaintiff set out that he should be

permitted to pursue a separate cause of action against Turner for

negligence under Oklahoma law.             He also set out his claim against

Filter Easy for respondeat superior/vicarious liability based upon

Turner’s actions as an employee as well as a separate negligence

claim against Filter Easy for failing to train, supervise and

entrust Turner on the use of the portable entry/exit platform after

changing its policy of allowing Plaintiff to back his trailer to

a loading dock platform that sat flush with the trailer.                 Plaintiff

alleges that Filter Easy management instructed him to begin parking

elsewhere such that he was on the ground rather than level with

the trailer – circumstances which Plaintiff alleges enabled the



                                           4
   6:19-cv-00334-KEW Document 80 Filed in ED/OK on 09/29/20 Page 5 of 10



accident to happen with inadequate training of Turner.

     On the same date, Filter Easy filed a Third Party Complaint

against three FedEx entities, ultimately dismissing all but FedEx

Ground Package System, Inc.         (“FedEx”).      Filter Easy alleged

indemnity   and/or   contribution    from   FedEx   contending    that     the

trailer owned by FedEx caused injury to Plaintiff, that FedEx

failed to maintain the trailer they delivered to Filter Easy, and

that Plaintiff’s injuries were caused by the negligence of FedEx.

     Thereafter, Filter Easy filed a second Motion to Sever, again

alleging that Turner was a dispensable party who should be severed

from that action and allow this case to proceed in this Court under

diversity jurisdiction.      Turner filed a Motion to Sever joining

in Filter Easy’s request.

     Through this second Motion to Sever, Filter Easy alleges (1)

Turner was acting within the scope of his employment subjecting

Filter Easy to respondeat superior liability; (2) the claims

against Turner individually are dispensable – more appropriately,

Filter Easy argues that Turner himself is a dispensable party; (3)

prevailing case law gives this Court the authority to sever Turner

from this action in order to preserve diversity jurisdiction.

     Plaintiff    responds   that   Defendants      bear   the   burden     of

demonstrating that the cause of action alleged against the non-



                                    5
      6:19-cv-00334-KEW Document 80 Filed in ED/OK on 09/29/20 Page 6 of 10



diverse party – Turner, in this case – is improper or cannot be

pursued.      Indeed, Plaintiff contends that Defendants would have

to demonstrate that Turner was fraudulent joined or misjoined in

this action in order to dismiss or sever the claims against him

and     preserve    diversity   jurisdiction.       He     also    argues    that

vicarious liability does not affect the independent claim asserted

against the employee.

        Severance is governed by Fed. R. Civ. P 21 which provides:

        Rule 21. Misjoinder and Nonjoinder of Parties

        Misjoinder of parties is not a ground for dismissing an
        action. On motion or on its own, the court may at any
        time, on just terms, add or drop a party. The court may
        also sever any claim against a party.

        Fed. R. Civ. P. 21.

        Defendants contend that the Tenth Circuit has determined that

a party can be severed from an action at any time, including after

judgment      has   been   entered    in   order   to    preserve     diversity

jurisdiction.          Ravenswood    Investment     Co.,     LLP    v.      Avalon

Correctional Servs., 651 F.3d 1219, 1223 (10th Cir. 2011).                  As an

initial matter, it is not uncommon for a plaintiff injured as the

result of the actions of an employee to pursue claims against the

employee and the employer under a respondeat superior theory.                  See

e.g. Bierman v. Aramark Refreshment Servs., Inc., 198 P.3d 877,

879 (Okla. 2008)(“the injured party filed suit in Oklahoma County


                                       6
   6:19-cv-00334-KEW Document 80 Filed in ED/OK on 09/29/20 Page 7 of 10



District Court against the employee. He alleged that her negligence

was the cause of severe and permanent injuries to his person.

He also named the employer as a defendant under the theory of

respondeat superior, alleging that the employee was employed by

the employer and the accident occurred while the employee was

performing her duties for the employer.”).                 Consequently, there

is nothing inherently underhanded or nefarious about Plaintiff

naming   both   Filter   Easy    and    Turner,       individually,    as    party

Defendants in this case to pursue his claims for negligence

damages.

     In Ravenswood, the Tenth Circuit recognized the general rule

that jurisdictional facts are determined at the time of filing but

also the exception to that rule that “[a] district court can

dismiss a dispensable nondiverse party pursuant to Fed.R.Civ.P. 21

to cure a jurisdictional defect at any point in the litigation,

including after judgment has entered. Ravenswood, 651 F.3d at 1223.

The Court found the District Court’s efforts to preserve its

diversity jurisdiction, though unsuccessful, was warranted.                    The

Court concluded “the district court understandably attempted to

invoke this exception to the time-of-filing rule in fashioning its

severance   and   dismissal     order       in   an   effort   to   preserve   the

investment of resources by the court and the parties.”                 Id.



                                        7
   6:19-cv-00334-KEW Document 80 Filed in ED/OK on 09/29/20 Page 8 of 10



       In order to utilize Rule 21 to sever a non-diverse party when

fraudulent joinder is not alleged, the party to be severed must

not be “indispensable” as defined by Rule 19. See Lenon v. St.

Paul Mercury Ins. Co., 136 F.3d 1365, 1369 (10th Cir. 1998).

“[W]hether a party is indispensable, and whether a dispensable

party may be dismissed to maintain diversity – depend on the

district court's careful exercise of discretion . . . .” Id.

       This Court finds that Judge Payne’s reasoning in the case of

Klintworth v. Valley Forge Ins. Co., 2018 WL 4945237 (N.D. Okla.)

remains viable in a removal case even in light of the intervening

Ravenswood     case.       Judge   Payne     concluded   that   “in    order    for

complete diversity to exist at the time of removal, a defendant

must    allege    and    ultimately     establish    fraudulent       joinder    or

fraudulent misjoinder of the non-diverse party.”                Id. at *4.      The

Court based this conclusion on the unique situation posed by a

case   where     the    state   court   petition    is   “facially    defective”

jurisdictionally at the time of removal and the forced attempt to

utilize Rules 19 and 21 to impose federal diversity jurisdiction

upon the case when no allegation of impropriety in the naming of

the parties in state court is alleged.               Id. at *5.       This Court

finds Judge Payne’s reasoning exceedingly logical and agree that

the power of this Court to force federal diversity jurisdiction



                                         8
   6:19-cv-00334-KEW Document 80 Filed in ED/OK on 09/29/20 Page 9 of 10



upon Plaintiff in this manner in a removal case should be used

sparingly, if at all, unless fraud is alleged and proved after

removal.

     In this case, Plaintiff has asserted an independent claim for

negligence against Turner, individually in the Amended Complaint

without a fraudulent joinder challenge.           At this stage of the

proceedings, nothing in the record suggests that some independent

act by Turner could not give rise to an independent negligence

claim against him individually.         Diversity jurisdiction did not

exist at the time of the removal and should not be forced under

these circumstances.     Since jurisdiction does not exist in this

Court, the case should be remanded to the state court from where

it originated.

     IT IS THEREFORE ORDERED that Defendant Filter Easy, Inc.’s

Motion to Sever Claims Pursuant to Rule 21 (Docket Entry #7) is

found MOOT due to the filing of the Amended Complaint.

     IT IS FURTHER ORDERED that Defendant Filter Easy, Inc.’s

Second Motion to Sever Claims Pursuant to Rule 21 (Docket Entry

#30) and Defendant Steven Turner’s Motion to Sever Claims Pursuant

to Rule 21 (Docket Entry #32) are hereby DENIED.

     IT IS FURTHER ORDERED that Plaintiff’s Motion to Remand

(Docket Entry #11) is hereby GRANTED.         The Clerk is directed to



                                    9
  6:19-cv-00334-KEW Document 80 Filed in ED/OK on 09/29/20 Page 10 of 10



remand this case to the District Court in and for Carter County,

Oklahoma for further adjudication.

     IT IS SO ORDERED this 29th day of September, 2020.




                                   10
